                                         Case 5:20-cv-01014 Document 1-1 Filed 08/28/20 Page 1 of 1
                                                            CIVIL COVER SHEET
The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided by local rules of court. This form, approved by
the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a) PLAINTIFFS                                                                                                      DEFENDANTS
            Wardlaw Transportation, LLC and Hector Velis                                                               Bridgestone Americas Tire Operations, LLC; Bridgestone Americas, Inc.; and Southern Tire Mart, LLC

     (b)    County of Residence of First Listed Plaintiff Baylor County, Texas                                         County of Residence of First Listed Defendant Davidson County, TN
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                            (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                            NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE LAND
                                                                                                                                     INVOLVED


     (c)    Attorney’s (Firm Name, Address, and Telephone Number)                                                      Attorneys (If Known)

     See Attached Sheet.
                                                                                                                       See Attached Sheet

II. BASIS OF JURISDICTION                                 (Place an “X” in One Box Only)                     III. CITIZENSHIP OF PRINCIPAL PARTIES                                              (Place an “X” in One Box for Plaintiff
                                                                                                                        (For Diversity Cases Only)                                                 and One Box for Defendant)
    1      U.S. Government                           3    Federal Question                                                                            PTF      DEF                                                 PTF      DEF
             Plaintiff                                      (U.S. Government Not a Party)                     Citizen of This State                      1       1            Incorporated or Principal Place         4         4
                                                                                                                                                                                 of Business In This State
    2      U.S. Government                           4    Diversity                                           Citizen of Another State                    2        2          Incorporated and Principal Place          5        5
             Defendant                                      (Indicate Citizenship of Parties in Item III)                                                                        of Business In Another State

                                                                                                              Citizen or Subject of a                     3        3          Foreign Nation                            6        6
                                                                                                                 Foreign Country

IV. NATURE OF SUIT                        (Place an “X” in One Box Only)
               CONTRACT                                                 TORTS                                                FORFEITURE/PENALTY                           BANKRUPTCY                       OTHER STATUTES
    110    Insurance                         PERSONAL INJURY                PERSONAL INJURY                                  610 Agriculture                        422    Appeal 28 USC 158             400 State Reapportionment
    120    Marine                             310 Airplane                    362 Personal Injury – Med.                     620 Other Food & Drug                  423    Withdrawal 28 USC             410 Antitrust
    130    Miller Act                         315 Airplane Product                Malpractice                                625 Drug Related Seizure of                   157                           430 Banks and Banking
    140    Negotiable Instrument                  Liability                   365 Personal Injury –                              Property 21 USC 881                                                     450 Commerce
    150    Recovery of Overpayment            320 Assault, Libel &                Product Liability                          630 Liquor Laws                                                             460 Deportation
            & Enforcement of                      Slander                     368 Asbestos Personal                          640 R.R. & Truck                                                            470 Racketeer Influenced
            Judgment                          330 Federal Employers’              Injury Product Liability                   650 Airline Regs.                                                               and Corrupt
    151    Medicare Act                           Liability                                                                  660 Occupational                                                                Organizations
                                                                            PERSONAL PROPERTY                                                                        PROPERTY RIGHTS
    152    Recovery of Defaulted              340 Marine                                                                         Safety/Health                                                           480 Consumer Credit
                                                                              370 Other Fraud
            Student Loans                     345 Marine Product                                                             690 Other                              820    Copyrights                    490 Cable/Sat TV
                                                                              371 Truth in Lending
            (Excl. Veterans)                      Liability                   380 Other Personal                                                                    830    Patent                        810 Selective Service
    153    Recovery of Overpayment            350 Motor Vehicle                                                                                                     840    Trademark                     850
                                                                                  Property Damage
            of Veteran’s Benefits             355 Motor Vehicle Product                                                                                                                                             Securities/Comm
                                                                              385 Property Damage
    160    Stockholders’ Suits                    Liability                       Product Liability                                                                                                          odities/ Exchange
    190    Other Contract                     360 Other Personal Injury                                                                                                                                  875 Customer Challenge
    195    Contract Product Liability                                                                                                                                                                        12 USC 3410
    196    Franchise                                                                                                                                                                                     890 Other Statutory Actions
           REAL PROPERTY                             CIVIL RIGHTS                     PRISONER PETITIONS                               LABOR                          SOCIAL SECURITY                    891 Agricultural Acts
                                                                                                                                                                                                         892 Economic Stabilization
    201    Land Condemnation                   441   Voting                           510 Motions to Vacate                  710   Fair Labor Standards Act         861 HIA (1395ff)
                                                                                                                                                                                                             Act
    220    Foreclosure                         442   Employment                            Sentence                          720   Labor/Mgmt. Relations            862 Black Lung (923)
                                                                                                                                                                                                         893 Environmental Matters
    230    Rent Lease & Ejectment              443   Housing/                         Habeas Corpus                          730   Labor/Mgmt. Reporting           863 DIWC/DIWW
                                                                                                                                                                                                         894 Energy Allocation Act
    240    Torts to Land                              Accommodations                  530 General                                  & Disclosure Act                      (405(g))
                                                                                                                                                                                                         895 Freedom of Information
    245    Tort Product Liability              444   Welfare                          535 Death Penalty                      740   Railway Labor Act                864 SSID Title XVI
                                                                                                                                                                                                             Act
    290    All Other Real Property             445   Amer. w/Disabilities –           540 Mandamus & Other                   790   Other Labor Litigation           865 RSI (405(g))
                                                                                                                                                                                                         900 Appeal of Fee
                                                      Employment                      550 Civil Rights                       791   Empl. Ret. Inc. Security          FEDERAL TAX SUITS                       Determination Under
                                               446   Amer. w/Disabilities –           555 Prison Condition                         Act
                                                                                                                                                                    870 Taxes (U.S. Plaintiff                Equal Access to Justice
                                                      Other
                                                                                                                                                                         or Defendant)                   950 Constitutionality of
                                               440   Other Civil Rights
                                                                                                                                                                    871 IRS – Third Party 26                 State Statutes
                                                                                                                                                                         USC 7609

V. ORIGIN                      (Place an “X” in One Box Only)

    1      Original                  2     Removed from               3     Remanded from              4     Reinstated or               5    Transferred from            6     Multidistrict             7       Appeal to District
           Proceeding                      State Court                      Appellate Court                  Reopened                         another district                  Litigation                        Judge from
                                                                                                                                              (specify)                                                           Magistrate Judgment
VI. CAUSE OF ACTION                                   Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity)

                                                      DIVERSITY JURISDICTION [28 U.S.C. 1332(A)]

                                                                            Plaintiffs allege causes of action against Defendants based on claims of strict liability and negligence. Plaintiffs
                                                      Brief description of cause:
                                                      contend that alleged design and manufacturing defects in the subject tire and alleged improper selection of the tire caused the subject
                                                      crash and property damage and personal injuries to Plaintiffs.

VII. REQUESTED IN                                         CHECK IF THIS IS A CLASS ACTION                                    DEMAND $                                           CHECK YES only if demanded in complaint:
     COMPLAINT:                                           UNDER F.R.C.P. 23                                                  TYPE DEMAND                                        JURY DEMAND:                     Yes        No

VIII. RELATED CASE(S)
      IF ANY                                          (See instructions):

           TYPE RELATED CASE OR N/A                                            JUDGE: ____________________________________ DOCKET NUMBER: _____________________________________
DATE                                                                                     SIGNATURE OF ATTORNEY OF RECORD

AUGUST 28, 2020                                                                        /S/ SCOTT G. EDWARDS
FOR OFFICE USE ONLY


        RECEIPT# _______________              AMOUNT _______________                     APPLYING IFP _______________                        JUDGE ____________________                     MAG. JUDGE _______________________
